Title: From George Washington to the United States Senate, 11 September 1789
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            New York September 11th 1789.
          
          I nominate for the Department of the Treasury of the United States—
          Alexander Hamilton (of New York) Secretary.
          Nicholas Eveleigh (of So. Carolina) Comptroller.
          Samuel Meridith (of Pensylvania) Treasurer.
          Oliver Wolcott Junr (of Connecticut) Auditor.
          Joseph Nourse (in office) Register.
          For the Department of war—
          Henry Knox.
          For Judge in the Western Territory, in place of William Barton who declines the appointment.
          George Turner.
          For Surveyor in the District of Rappahannock, State of Virginia, in place of Staige Davis who declines the appointment—I nominate Peter Kemp.
          For Surveyor of Town-Creek in the District of Patuxent, State of Maryland, in place of Robert Young who declines the appointment—I nominate Charles Chilton.
          And, in case the nomination of Samuel Meridith should meet

the advice and consent of the Senate—I nominate as Surveyor of the Port of Philadelphia—
          William McPherson.
          
            Go: Washington
          
        